—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated May 19, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
The plaintiff Sandra Sands was injured when, while at the defendant’s premises, she slipped and fell on a grassy slope that was wet from rain. The plaintiffs have failed to present any evidence that the defendant was negligent with respect to the premises where the injured plaintiff fell. Moreover, to the extent that the injured plaintiff admitted that she had walked down the slope numerous times before she fell and that she knew the grass was wet from the rain, she assumed the risk of injury (see, Reilly v Long Is. Jr. Soccer League, 216 AD2d 281; Gallagher v Town of N. Hempstead, 144 AD2d 637).
Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.